Title: From Benjamin Franklin to William Franklin, 7 September 1774
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Sept. 7. [1774]
I received yours of July 3. from New York, with the Bill of Exchange for Forty Pounds, Cobham on Bond & Ryland, which is carried to the Credit of your Account.
I have spoken in Mr. Antill’s Favour, but there seems to have been a previous Disposition of those Places.

At the Time of making up the Mail for the August Packet, I was down at Lord Le Despencer’s, and wrote the above Letter to you from thence, frank’d by his Lordship. A Week after the Packet had sail’d, my Letter was return’d to me, having been by a Blunder at the Office sent to Burlington in Yorkshire. I have now open’d it to add this, and send it re-seal’d, to have the Benefit of the same Frank.
I am glad you have met with my Friend Barrow. I wish you to cultivate his Acquaintance; and Mrs. Barrow’s who is a good and amiable Woman.
I am much oblig’d to Mr. Panton for his Information relating to Mr. Parker’s Affairs. Cousin Jonath. Williams, an expert and accurate Accomptant, is now with me and engag’d in posting and settling my Accounts, which will be done before the next Packet, when I shall send what concern’d Parker’s. In the meantime I think it cannot be amiss for you or Mr. Bache to accept any Security Mrs. Parker is willing to give. (You mention some Lands.) I think I gave a Power to Mr. Bache.
You say my Presence is wish’d for at the Congress; but no Person besides in America has given me the least Intimation of such a Desire; and it is thought by the great Friends of the Colonies here, that I ought to stay till the Result of the Congress arrives, when my Presence here may, they suppose, be of Use. In my Opinion all depends on the Americans themselves. If they make and keep firm Resolutions not to consume British Manufactures till their Grievances are redress’d and their Rights acknowledg’d, this Ministry must fall, and the aggrieving Laws be repeal’d. This is the Opinion of all wise Men here.
I hear nothing of the Proposal you have made for a Congress of Governors, &c.
I do not, so much as you do, wonder that the Massachusetts have not offered Payment for the Tea; 1. Because of the Uncertainty of the Act which gives them no Surety that the Port shall be opened on their making that Payment. 2. No specific Sum is demanded. 3. No one knows what will satisfy the Custom house Officers; nor who the “others” are that must be satisfied, nor what will satisfy them; and 4. after all, they are in the King’s Power how much of the Port shall be opened. As to “doing Justice before they ask it,” that should have been thought of by the Legislature here, before they demanded it of the Bostonians. They have extorted many Thousand Pounds from America unconstitutionally, under Colour of Acts of Parliament, and with an armed Force. Of this Money they ought to make Restitution. They might first have taken out Payment for the Tea, &c. and return’d the Rest. But you who are a thorough Courtier, see every thing with Government Eyes.
I am sorry for the Loss of Sir W. Johnson, especially at this time of Danger from An Indian War. I see by the Papers you were with him at the time.

Mr. Parker of Amboy has written to Mr. Wilmot that the King’s Approbation of the Boundary Act is not arriv’d. I sent Duplicates of it last Winter to Messrs. Kinsey and Hewlings: One by the Packet, the other by a Philadelphia Ship. As you know they have receiv’d them, pray request them to acquaint Mr. Parker.
A fresh Memorial has lately been presented on the Ohio Affair. The Event still uncertain. But Mr. Walpole continues confident that sooner or later it must succeed.
A Spanish War is now seriously apprehended here; and the Stocks of course are falling.

The August Packet is hourly expected, when I hope to hear of your safe Return and Health. With Love to Betsey, I am, ever Your affectionate Father
B Franklin
 
Notation: Letter from Dr. Franklin to Govr. F—Augst. 1, 1774 and Septr. 7. Alluding to the Govrs. having different Sentiments on public Matters from his.
